HALL, Judge.
The appellants contend that the trial court erred in awarding attorney's fees and costs incurred by the appellees in the underlying action to review the association’s corporate books.
We do not agree with this contention as to the association; however, the appellants are correct as far as their contention applies to the individual appellants and any liability is restricted solely to the association. From our examination of the record, particularly the motion for indemnification filed on November 13, 1989, it is evident that the trial court did not abuse its discretion in awarding fees and costs under section 607.014(9)(c), Florida Statutes (1987).
The appellants further point out that the first order does not comply with Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985). We agree. It was error for the trial court to enter a final order on attorney’s fees without consideration of the factors set forth in Rowe and a specific finding as to each of the Rowe criteria. Riesgo v. Weinstein, 523 So.2d 752 (Fla. 2d DCA 1988).
We affirm the order determining entitlement to attorney’s fees and costs. We reverse the order determining the reasonable fee to be awarded and remand for findings and judgment consistent herewith.
CAMPBELL, A.C.J., concurs.
ALTENBERND, J., concurs specially.